Citation Nr: 0519427	
Decision Date: 07/18/05    Archive Date: 07/22/05

DOCKET NO.  04-04 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to a disability rating in excess of 
30 percent for the residuals of a gunshot wound to the right 
forearm with paresthesia of the right thumb and index finger.

2.  Entitlement to a disability rating in excess of 
10 percent for the residuals of a gunshot wound to the right 
upper arm, muscle group VI.

3.  Entitlement to a disability rating in excess of 
10 percent for a residual scar of the right forearm from a 
gunshot wound.

4.  Entitlement to a compensable disability rating for a 
residual scar of the right upper arm from a gunshot wound.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1969.

These matters come to the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO).  In that rating 
decision the RO increased the rating for residuals of the 
gunshot wound to the right forearm from 20 to 30 percent, and 
denied entitlement to a rating in excess of 10 percent for 
residuals of the gunshot would to the right upper arm.  The 
RO also granted service connection for a scar on the right 
upper arm, rated as non-compensable, and a scar on the right 
forearm, rated as 10 percent disabling.  The veteran 
perfected an appeal of the assigned ratings.

In his January 2005 written arguments the veteran's 
representative raised the issue of clear and unmistakable 
error in a March 1970 rating decision for limiting the 
disability ratings for the residuals of the gunshot wounds to 
the right forearm and right upper arm to 20 and 10 percent, 
respectively.  This issue has not yet been addressed by the 
RO, and is referred to the RO for appropriate action.  See 
Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not 
have jurisdiction of an issue not yet adjudicated by the RO).

The appeal is remanded to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

As noted by the veteran's representative in his January 2005 
written arguments, during a March 2003 VA examination the 
veteran reported having received treatment for his right arm 
disability from the VA medical centers (MCs) in Pittsburgh 
and Altoona, Pennsylvania.  The RO has not associated those 
records with the claims file.  All VA treatment records are 
deemed to be constructively before adjudicators, and a 
determination on the merits of the veteran's appeal should 
not be made without consideration of that evidence.  See Bell 
v. Derwinski, 2 Vet. App. 611 (1992).

The VA examiner stated that photographs of the right arm 
scars were being taken to document the location and 
appearance of the scars.  Those photographs have not been 
associated with the claims file.

The Board notes that in the June 2003 rating decision the RO 
granted service connection for a residual scar on the right 
forearm.  According to the medical evidence, however, the 
veteran has two scars on the right forearm, representing 
entry and exit wounds of the gunshot.  It is not clear from 
the documents in the claims file which scar has been service 
connected, or whether a separate rating for the additional 
scar has been considered.

Accordingly, the case is remanded for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for a right arm 
disability since January 2002.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  Specifically, the RO 
should obtain the veteran's treatment 
records from the VAMCs in Pittsburgh and 
Altoona, Pennsylvania.  

3.  The RO should ask the examiner 
conducting the March 2003 VA examination 
to submit the photographs of the right 
arm scars purportedly taken during the 
examination.  If the photographs are not 
available, the claims file should be 
documented to that effect.

4.  After undertaking any additional 
development deemed appropriate in 
addition to that requested above, the RO 
should re-adjudicate the issues on 
appeal, to include the issue whether the 
March 1970 rating decision, and the 
ratings assigned therein, was clearly and 
unmistakably erroneous.  In doing so the 
RO should describe the specific right 
forearm scar for which service connection 
has been granted.  If any benefit sought 
on appeal remains denied, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and be given the opportunity to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).


